Citation Nr: 0101239	
Decision Date: 01/17/01    Archive Date: 01/24/01	

DOCKET NO.  99-20 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hips, legs, and low back secondary to service-connected 
disability.

2.  Entitlement to an increased rating for a medial 
meniscectomy of the right knee with traumatic arthritis.


REPRESENTATION

Appellant represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1957 to April 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, Sect. 7(a), 114 Stat. 2096, ___ 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The veteran's representative has requested that the veteran 
be afforded an examination with respect to his claim for 
service connection for arthritis of the hips, legs, and low 
back on a secondary basis, noting that secondary service 
connection may be granted if it is shown that disability is 
proximately due to or has been chronically worsened by 
service-connected disability.  38 C.F.R. § 3.310 (2000); see 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The 
representative has noted that a March 1991 VA examination 
report indicates that the veteran's chronic low back pain 
with degenerative disc disease was exacerbated secondary to a 
fall when his right knee buckled.  It is also noted that the 
same examination report indicates that the degenerative 
disease of the left knee is a probable exacerbation of 
degenerative disease by overuse syndrome of the left knee 
secondary to the right knee disability.  

With respect to the issue of an increased rating for medial 
meniscectomy of the right knee with traumatic arthritis, the 
July 1999 RO decision, appealed herein, reflects that a 
20 percent evaluation, in effect from February 1, 1988, was 
continued.  A review of the record reflects that a September 
1989 Board decision granted a 30 percent evaluation for the 
veteran's service-connected right knee disability.  An 
October 1989 RO decision implemented the grant of the 30 
percent evaluation for the veteran's medial meniscectomy of 
the right knee with traumatic arthritis from February 1, 
1988.  Although a June 1991 RO decision indicates that a 
20 percent evaluation for the veteran's service-connected 
medial meniscectomy of the right knee with traumatic 
arthritis was continued, the record does not reflect that any 
action was ever taken to formally reduce the 30 percent 
evaluation.  Further, the June 1991 notification to the 
veteran indicates that additional benefits were included for 
his spouse, reflective that he was in receipt of at least a 
30 percent service-connected disability evaluation.  Also, 
the most recent VA Form 21-8947, dated in June 1991, reflects 
that the veteran's compensation award was based upon a 
combined service-connected evaluation of 30 percent.  The 
veteran's only service-connected disability is his medial 
meniscectomy of the right knee with traumatic arthritis.  
Rating decisions subsequent to the June 1991 RO decision 
continue to indicate that a 20 percent evaluation was in 
effect.  

The veteran's service-connected right knee disability has 
been evaluated under various diagnostic codes, including 
Diagnostic Codes 5010, 5257, and 5260.  Separate evaluations 
may be assigned under Diagnostic Codes 5257 and 5010.  See 
VAOPGCPREC 9-98.  While the report of a June 1999 VA 
orthopedic examination reflects that the veteran did not have 
demonstrable ligamentous instability of the right knee, it 
did note that the veteran reported giving way of the knee on 
occasion, but did not indicate whether or not the veteran 
experienced recurrent subluxation of the right knee.  

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the Biloxi VA 
Medical Center and request copies of all 
records relating to treatment of the 
veteran from November 1999 until the 
present.

2.  The veteran should be afforded a VA 
orthopedic examination by to determine 
the nature and extent of his service-
connected medial meniscectomy of the 
right knee with traumatic arthritis and 
the etiology of any currently manifested 
arthritis of the hips, legs, and low 
back.  The claims file must be made 
available to the examiner for review and 
the examination report should reflect 
that such review was accomplished.  The 
examiner is requested to identify all 
symptoms related to the veteran's 
service-connected medial meniscectomy of 
the right knee with traumatic arthritis, 
including indicating whether there is 
recurrent subluxation or lateral 
instability and, if so, the degree of 
this manifestation.  The examiner should 
also set forth in degrees of excursion 
any limitation of motion of the right 
knee.  The examiner is also requested to:  
(1)  Express an opinion as to whether 
pain that is related to the veteran's 
service-connected right knee disorder 
could significantly limit the functional 
ability of the affected joint during 
flare-ups, or when the joint is used 
repeatedly over a period of time, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to pain on use or 
during flare-ups; (2) determine whether 
as a result of the service-connected 
right knee disorder, the right knee 
exhibits weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so-stated.  The examiner is 
also requested to indicate whether or not 
there is arthritis of the veteran's hips, 
legs, and low back.  If arthritis is 
identified in the hips, legs, or low 
back, the examiner is requested to offer 
an opinion as to whether it is at least 
as likely as not that any currently 
manifested arthritis in the hips, legs, 
or low back is due to or has been 
chronically worsened by the veteran's 
service-connected medial meniscectomy of 
the right knee with traumatic arthritis.  
A complete rationale should be provided 
for any opinion offered.  

3.  The RO should determine whether the 
evaluation currently assigned for the 
veteran's medial meniscectomy of the 
right knee with traumatic arthritis is 
30 percent or 20 percent.  If it is 
determined that the evaluation has been 
reduced from 30 percent to 20 percent the 
RO should ensure that all appropriate due 
process safeguards were observed in that 
reduction and adjudicate any inextricably 
intertwined issues relating to due 
process considerations in accomplishing 
said reduction.  

4.  If it is determined that a 30 percent 
evaluation has been in effect since 
February 1, 1988, or after completing any 
additional adjudication outlined above, 
and after ensuring that the provisions of 
the Veterans Claims Assistance Act of 
2000 have been complied with, the RO 
should readjudicate the issues on appeal 
taking into account Allen; DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 
9-98, where applicable.  

5.  If any benefit sought on appeal is 
not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




